DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 7/18/2022, with respect to the rejection(s) of claim(s) 1-21 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gopalakrishnan (US 2019/0038149 A1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over multiple embodiments of Gopalakrishnan (US 2019/0038149 A1).
Regarding claim 1, Gopalakrishnan discloses computerized-method for analyzing electrocardiogram (ECG) data of a patient (eg. Para. 9) the computerized-method comprising: obtaining, from a first device, a set of patient ECG data corresponding to a patient (eg. Fig. 4-6, Para. 66-68), the set of patient ECG data generated over a first plurality of time points as sampled by a sensing device (eg. Para. 68); obtaining, from a second device, a set of patient sensor data corresponding to the patient, the set of patient sensor data generated over a second plurality of time points (eg. Table 1, Para. 91), the second plurality of time points corresponding to the first plurality of time points (eg. Para. 91, same time) processing at least a portion of the set of patient ECG data and at least a portion of the set of sensor data using an algorithm to determine a presence of one or more abnormalities, conditions, or descriptors corresponding to a cardiac event associated with the set of patient ECG data and the set of patient sensor data (Eg. Para. 12, 73, and 93), the algorithm trained using a plurality of sets of ECG data different from the set of ECG data and a plurality of sets of sensor data different from the set of patient sensor data (eg. 122-123, 139-140 training mode and sets); generating information (Eg. Para. 69-70, 139, 156), based on the processing, to indicate the presence of the one or more abnormalities, conditions, or descriptors corresponding to a cardiac event associated with the set of patient ECG data and set of patient sensor data (eg. Para. 69-70); and sending the information corresponding to the presence of the one or more abnormalities, conditions, or descriptors determined for the set of patient ECG data (eg. Para. 73) and the set of patient sensor data for display and the plurality of sets of ECG data and the plurality of sets of sensor data comprising ECG data and sensor data from patients different than the patient (eg. Para. 93); determining, using the machine learning model, at least one presence of an abnormality, condition, or descriptor indicative of one or more cardiac events experienced by the patient based on the set of patient ECG data and set of patient sensor data (eg. Table 1, Fig. 5-6 and another embodiment Fig. 9, Para. 73, 93).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the embodiments of Gopalakrishnan that uses biometric parameters in combination with ECG through the machine learning algorithm to provide a more accurate health score by incorporating other factors such as weight/age/blood pressure (eg. Para. 92).
Regarding claim 2, Gopalakrishnan discloses the second device comprises a photoplethysmogram (PPG) sensor (eg. Gopalakrishnan, Claim 1).
Regarding claim 3, Gopalakrishnan discloses the patient sensor data comprises one or more of heart rate, SpO2, respiratory rate data (eg. Gopalakrishnan, Para. 22)
Regarding claim 5, Gopalakrishnan discloses generating a database associating the ECG data with the first device and the patient sensor data with the second device (eg. Gopalakrishnan, Para. 102). 
Regarding claim 6, Gopalakrishnan discloses obtaining, from the second device, a set of second sensor data corresponding to the patient and different than the set of patient sensor data (eg. Para. 91-92, Fig. 6).
Regarding claim 7, Gopalakrishnan discloses set of second sensor data is generated over a third plurality of time points corresponding to the first plurality of time points (eg. Para. 68, 96, parameters tracked continuously, the plurality of time points can be set arbitrarily).
Regarding claim 8, Gopalakrishnan discloses processing at least a portion of the set of second sensor data using the algorithm, wherein the algorithm is further trained using a plurality of sets of second sensor data different from the set of second sensor data (eg. Para. 93, 103).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gopalakrishnan (US 2019/0038149 A1), in view of Park (US 2020/0289014 A1).
Regarding claim 4, Gopalakrishnan discloses the invention of claim 1, but does not disclose the first device comprises an implantable loop recorder (ILR).
Park teaches using an implanted pacemaker to detect arrhythmias from ecgs (eg. Para. 4). 
It would have been obvious to have modified the invention of Gopalakrishnan to use an implanted pacemaker as taught by Park as an alternative depending on the circumstances such as the age and health of an individual, which, in some cases, would be more appropriate to use an implanted device for an individual.

Claims 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gopalakrishnan (US 2019/0038149 A1) in view of Ong (US 2011/0224565 A1).
Regarding claim 9, Gopalakrishnan discloses the invention of claim 1, but does not disclose determining the cardiac event and a first descriptor corresponding to the cardiac event; generating an event interface indicating the first descriptor and comprising a graphical representation of the cardiac event; and receiving input corresponding to the first descriptor.
Ong teaches an acute cardiopulmonary event detection device that uses a machine learning algorithm to categorize cardiac events based on patient health data (eg. Para. 75) with a display of the results (eg. Para. 11).
It would have been obvious to have combined the invention of Gopalakrishnan with the classification of acute cardiac events as taught by Ong to allow for more prediction and reliability when the event occurs (eg. Para. 140) in real time with varying risk scores related to possible patient outcomes.
Regarding claim 10, the combined invention of Gopalakrishnan and Ong discloses input reclassifies the cardiac event as a second descriptor (eg. Ong, Para. 8-9 and 75, past heart attacks).
Regarding claim 11, the combined invention of Gopalakrishnan and Ong discloses generating an event interface indicating the second descriptor and comprising a graphical representation of the cardiac event (eg. Ong, Para. 6, 8, 103).
Regarding claim 12, the combined invention of Gopalakrishnan and Ong discloses the second descriptor is used to train the algorithm (eg. Ong, Para. 77-79, heart attacks adjusts the trained algorithm.
Regarding claim 13, the combined invention of Gopalakrishnan and Ong discloses the event interface further comprises one or more of heart rate information or event duration information (eg. Ong, Para. 8, HRV, Para. 11, time limits).
Regarding claim 14, the combined invention of Gopalakrishnan and Ong discloses determining ECG history data, the ECG history data corresponding at least one arrhythmia event and sampled at a variety of time points (eg. Ong, Para. 72); processing ECG history data using a second algorithm trained to determine a time point corresponding to a risk of an arrhythmia (eg. Para. 303, Fig. 21A, predicted cardiac arrest within 72 hours); determining a first time period associated with the risk of an arrhythmia; and sending a request for ECG data corresponding to the time period (eg. Para. 10-11). 
Regarding claim 15, the combined invention of Gopalakrishnan and Ong discloses the request for ECG data is sent to a user's mobile device (eg. Gopalakrishnan abstract, Para. 9).
Regarding claim 16, the combined invention of Gopalakrishnan and Ong discloses the request for ECG data is sent to a sensor device (eg. Ong, Para. 8-9).
Regarding claim 17, the combined invention of Gopalakrishnan and Ong discloses the risk of an arrhythmia is a risk of atrial fibrillation (eg. Gopalakrishnan,Para. 53). 
Regarding claim 18, the combined invention of Gopalakrishnan and Ong discloses the second algorithm is trained to determine a premature atrial contraction (PAC) burden (eg. Gopalakrishnan, Para. 85 and Ong, Para. 191 and 209-210).

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gopalakrishnan (US 2019/0038149 A1) in view of Ong (US 2011/0224565 A1), further in view of Sivertsen (US 2020/0289033 A1).
Regarding claim 19, the combined invention of Gopalakrishnan and Ong discloses the invention of claim 1, but does not disclose determining a plurality of results corresponding to the presence of at least one the one or more abnormalities, conditions, or descriptors or abnormality; determining an indication associated with the patient; determining a prioritized order of the plurality of results based on the indication; and causing the prioritized order of the plurality of results to be presented on a computing device.
Sivertsen teaches a patient monitoring system that determines alert conditions and presents them in the form of different severity levels (eg. Sivertsen Para. 145, severity levels of alerts and Ong, Para. 75, parameters divided by severity).
It would have been obvious to have combined the invention of Gopalakrishnan and Ong to with the different severity alerts to allow better health management by providing the users with the most important health issue to address first.
Regarding claim 20, the combined invention of Gopalakrishnan, Ong, and Sivertsen discloses receiving a request to reprioritize an order of the plurality of results; and determining a second prioritized order of the plurality of results based on the request to reprioritize (eg. Sivertsen, Para. 145, Ong, Para. 2-3, 8, 75, One of ordinary skill would prioritize what is most severe to present and identify the most imminent cardiac event).
Regarding claim 21, the combined invention of Gopalakrishnan, Ong, and Sivertsen discloses the plurality of results comprises a first condition, and further comprising: determining an association between the indication and a first condition; and prioritizing the first condition based on the association (eg. Ong, Para. 2-3, 8, 75).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792